                Case 3:20-cv-06192-RSM Document 13 Filed 04/09/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
10
     KIMBRA LEVINGSTON,                                   Civil No. 3:20-CV-06192-RSM
11
              Plaintiff,
12
              vs.                                         ORDER
13
     COMMISSIONER OF SOCIAL SECURITY,
14
              Defendant.
15
              Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date shall be
16
     amended as follows:
17
              Defendant shall have up to and including May 10, 2021, to file a response to Plaintiff’s
18
     Complaint, including the certified administrative record. If the certified administrative record
19
     becomes available to the Office of the General Counsel before the aforementioned date, the
20
     record may be filed earlier, if feasible.
21
              If the Commissioner is unable to file the certified administrative record by that date, the
22
     Commissioner shall file another motion for extension every 30 days until the certified
23
     administrative record becomes available.
24

     Page 1     ORDER - [3:20-CV-06192-RSM]
               Case 3:20-cv-06192-RSM Document 13 Filed 04/09/21 Page 2 of 2



 1
              DATED this 9th day of April, 2020.
 2

 3

 4

 5
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
 6

 7

 8   Presented by:

 9   s/ L. Jamala Edwards
     L. JAMALA EDWARDS
10   Special Assistant United States Attorney
     Office of the General Counsel
11   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
12   Seattle, WA 98104-7075
     Telephone: (206) 615-2732
13   Fax: (206) 615-2531
     jamala.edwards@ssa.gov
14

15

16

17

18

19

20

21

22

23

24

     Page 2    ORDER - [3:20-CV-06192-RSM]
